Citation Nr: 1105631	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands, including as secondary to Agent Orange exposure and 
service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young




INTRODUCTION

The Veteran had active military duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over this case is 
now with the Nashville, Tennessee RO.  In April 2009, the Board 
remanded this matter for additional development.  The Board finds 
that the RO substantially complied with the April 2009 remand 
orders and no further action is necessary in this regard.  Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's skin 
disorder of the hands was not present in service or until many 
years thereafter and is not related to service, service-connected 
disability, or to an incident of service origin.


CONCLUSION OF LAW

A skin disorder of the hands was not incurred in or aggravated in 
service, nor is it due to or the result of Agent Orange exposure 
or aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet.  
App. 537, 543 (2006).

Prior to the adjudication of the claim on appeal, the Veteran was 
provided VCAA notice in an April 2003 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claim and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  The Veteran was afforded additional VCAA 
notice in letters dated in August and November 2005.  In letters 
dated in June and August 2006, the Veteran was provided with 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability and 
the effective date of an award.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records and medical examination and 
medical history reports, VA treatment records, private treatment 
records, and statements of the Veteran have been associated with 
the record.  The Veteran notified the RO that relevant medical 
records were at VA Medical Center (VAMC) in Murfreesboro dating 
from 1994, those records were requested and received by the RO.  
In addition, the Veteran was medically examined by VA.  He has 
been accorded ample opportunity to present evidence and argument 
in support of his appeal.  He was scheduled for a Board hearing 
in March 2007, but such hearing was cancelled by the Veteran.  

In addition, there is an indication in the record that the 
Veteran receives Social Security Administration (SSA) benefits.  
However, the Board finds that the SSA records in this instance 
are not relevant because the SSA benefits are not indicated as 
SSA disability benefits.  Instead, the record indicates that the 
Veteran began receiving SSA benefits approximately one month 
following his sixty-second birthday.  Presumably, therefore, his 
SSA benefits are those associated with retirement.  Thus, in this 
case, VA is not obligated to obtain such irrelevant records.  See 
38 C.F.R. § 3.159.  Given these facts, all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. Although the stated 
intent of the change was merely to implement the requirements of 
Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson, 581 
F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's initial claim for entitlement to service connection 
for a skin disorder of both hands was denied by rating decision 
dated in February 2002.  In his notice of disagreement the 
Veteran noted that he wished to appeal the decision which denied 
service connection for a skin problem caused by Agent Orange.  In 
March 2003, the Veteran requested reopening of the previously 
denied claim "regarding Agent Orange contamination while on the 
ground in Vietnam[.]"  The Veteran was granted service 
connection for diabetes mellitus type II associated with 
herbicide exposure by rating action in January 2006.  Thereafter 
the Veteran asserted that his skin disorder of the hands was 
related to his diabetes mellitus type II.  Thus, the Veteran 
essentially contends that he currently has a skin disorder of the 
hands that is related to service, to include as a result of 
exposure to Agent Orange and as secondary to his service-
connected diabetes mellitus, type II.

Service treatment records do not show any history, complaints, 
treatment or diagnosis of a skin disorder of any kind, including 
of the hands, during the Veteran's entire active service period.  
In fact, on clinical evaluation in April 1970, at the time of 
separation from active duty, the skin was noted to be normal.  In 
addition, in his Report of Medical History dated in April 1970, 
the Veteran indicated that he did not have or had not ever had 
any skin diseases.  

Post-service private treatment notes dated in 2000 reveal the 
Veteran had an abscess on the left hand, which he reported he got 
from a scratch, which he did not take care of.  It was noted that 
there was a big ulcer on the left hand and left finger.  The 
diagnosis was infected left hand.  In an August 2000 private 
physical examination report, the physician noted that the Veteran 
had an infected right index finger and cellulitis of the hand.  
Following physical examination, the diagnoses were infected right 
hand and cellulitis of the right hand.

In March 2001 the Veteran complained of sores on his hands during 
a VAMC visit.  He described the sores as painful draining lesions 
that have been present off and on for the past seven months.  He 
reported that the lesions start as "nicks" in the skin and 
progress to large open wounds with yellow and bloody drainage.  
He admitted that he had no history of this ever before.  The 
assessment was lesion and questionable DGI [disseminated 
gonococcal infection].  In addition, in a March 2001 VAMC 
surgical clinic report, it was noted that the Veteran had a 
seven-month history of recurring granulomatous infections of both 
hands which will heal and recur at another site.  Following 
physical examination, the impression was granulomatous infections 
of both hands.  A May 2001 VAMC dermatology note reveals the 
Veteran's complaints of infected lesions on bilateral hands since 
August 2000.  The Veteran reported that "They initially began as 
a scratch on the right hand, after hitting the hand on a counter 
top, which gradually enlarged, became tender and drained pus."  
The Veteran visited a hand surgeon at VAMC who performed a fungal 
culture which was overgrown with bacteria.  Following physical 
examination, the assessment was granulomatous lesion on the left 
hand, rule out blasto, eumycetoma, or SCC [squamous cell 
carcinoma] 4mm punch biopsy for path, culture for fungus, 
bacteria, atypical mycobacteria.  In an August 2001 VAMC progress 
note, the Veteran reported a history of infective lesions on both 
hands for the last year or so.  Following physical examination, 
the assessment was large ulcerative lesion on the right hand.  

An August 2005 VAMC general progress note shows the Veteran was 
present for an evaluation.  There were no complaints of a skin 
disorder of the hands.  On physical evaluation the skin was 
reported to be warm and dry.  There was no assessment rendered 
regarding the skin.  In July 2006 the Veteran submitted a 
photograph of a hand.  He noted that he had the sores shown in 
the photograph "every since I got back," he also noted that 
they are getting worse as the years go by.  

In an August 2006 VAMC dermatology outpatient clinic report, it 
was noted that the Veteran was seen for lesion of the left arm 
and a rash on the feet and legs.  On objective examination there 
was a left arm brown, macule 5x5mm with black macule 2x2mm 
desquamation of soles no vesicles.  The assessment, in pertinent 
part was lentigo.  A VAMC general progress noted dated in 
November 2006 reveals an assessment of vesicular, friable growth 
on the right and left hands.  The Veteran had a VA examination 
for diabetes in September 2008.  On examination of the skin, it 
was noted that the skin was warm, dry, and intact with no rashes 
or ulcers appreciated.  

The Veteran had a VA examination for skin disease in June 2009.  
The examiner noted review of the claims folder and medical 
records.  A history of granulomatous infections of both hands was 
noted.  The Veteran reported that he began having the infections 
of his hands seven to eight years ago.  The Veteran stated that 
his last treatment was about six years ago.  The Veteran reported 
that he was diagnosed with diabetes in 2005.  Physical 
examination revealed no active skin condition/lesions of the 
hands at that time.  The diagnosis was granulomatous skin 
infections.  The examiner opined that the Veteran's skin disorder 
was not caused by or a result of the service-connected diabetes.  
The examiner's rationale was that the Veteran's skin condition of 
the hands was first treated by VA in 2001 and diabetes was not 
diagnosed until 2005.  The Veteran has had no medical treatment 
for the skin condition of his hands since diabetes was diagnosed 
in 2005 and has no evidence of that condition on examination 
currently.  Therefore, the skin condition of the hands was not 
caused by the diabetes due to the onset of the condition in 
relation to the onset of diabetes, and not aggravated by the 
diabetes as the condition has not required medical care since the 
diagnosis of diabetes.

As to direct service connection, the overall record does not 
support a grant of service connection for a skin disorder of the 
hands.  This conclusion is supported by the fact that the record 
shows no treatment for a skin disorder during service.  This is 
further confirmed by the Veteran's discharge medical examination 
and medical history reports of April 1970 which show he had no 
abnormalities noted about the skin and in his report of medical 
history at discharge, he specifically denied having then, or 
having ever had, skin diseases.  

The Board has considered the Veteran's contention that a 
relationship exists between his current skin disorder of the 
hands and service.  In adjudicating this claim, the Board must 
assess the Veteran's competence and credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature; and in some cases, lay evidence will also be considered 
competent and credible on the issues of diagnosis and etiology.  
However, to the extent the Veteran is claiming the onset of a 
skin disorder of the hands while in service and continued 
symptoms since the time of discharge in April 1970, this is 
inconsistent with the remaining evidence of record, including 
some of the Veteran's own statements.  As noted, the Veteran's 
discharge medical examination report of April 1970 shows he had 
no abnormalities noted of the skin and in his report of medical 
history at discharge, he specifically denied having then, or 
having ever had, any skin disease.  At a private doctor's visit 
in 2000 it was reported that the Veteran had an abscess on the 
left hand which the Veteran said he got from a scratch which he 
did not take care of.  During a March 2001 VAMC visit he reported 
that he had painful draining lesions off and on for the past 
seven months.  He also admitted at that time that he never had a 
history of this.  In May 2001 he reported at a VAMC dermatology 
clinic with complaints of infected lesions on both hands since 
August 2000.  At that time he also reported that a lesion began 
with a scratch on the right hand that he hit on a counter top and 
it gradually enlarged, became tender and drained pus.  Also, on 
VA examination in 2009 the Veteran reported that he began having 
infections of his hands seven to eight years ago.  These 
statements by the Veteran serve as evidence against his assertion 
that his skin disorder of the hands had its onset in service.  

Furthermore, there is no competent evidence of a nexus between 
the claimed skin disorder of the hand and service.  The evidence 
shows that the Veteran first sought treatment for a skin disorder 
of the hands in 2000.  The fact that the Veteran did not seek 
medical treatment for symptoms of the claimed disorder for nearly 
three decades following his discharge from service weighs heavily 
against his claim.  The Board notes that a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, while not necessarily dispositive in and 
of itself, is a factor that can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

While the Veteran clearly has and has had a skin disorder of the 
hands, the overall evidence does not support a finding that it is 
in any way related to service.  No medical opinion has been 
submitted even suggesting that the Veteran's skin disorder either 
began during or was otherwise caused by the Veteran's military 
service.  The Veteran's statement to support continuity of 
symptomatology is simply not credible.  Therefore, the competent, 
credible evidence of record does not establish a link between a 
current skin disorder of the hands and service; and the weight of 
the evidence is thus against the claim on a direct basis, and 
against the grant of service connection for a skin disorder of 
the hands.  

The Board acknowledges that the Veteran also claims that he has a 
skin disorder of the hands that is proximately due to Agent 
Orange exposure and or his service-connected diabetes mellitus 
type II.  In light of the evidence of record, the Board finds 
that secondary service connection for the claimed disability is 
not warranted.  

With regard to the claim for a skin disorder of the hands due to 
Agent Orange exposure, the Board notes that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  38 C.F.R. § 3.309(e); see also 
Notice 67 Fed. Reg. 42600-42608 (2002).

Here, the Veteran's claimed skin disorder of the hands is not 
enumerated among the diseases the Secretary has determined are 
related to herbicide exposure.  Thus, there is no basis to 
establish service connection for a skin disorder of the hands 
under the presumptive provisions of 38 C.F.R. § 3.309(e), based 
on herbicide exposure.  Additionally, the record does not 
indicate that any health professional has suggested that the 
Veteran's skin disorder of the hands is related to herbicide 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

While the Veteran may believe that his skin disorder of the hands 
was due to herbicide exposure in service, he has not provided any 
competent medical evidence to support this claim.  See Combee, 34 
F.3d 1039.  The Veteran, as a layperson, is not competent to make 
such a judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are required.  
Questions of medical causation require such expertise.  
Laypersons are not competent to offer medical opinions.  Epps v. 
Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  
Accordingly, service connection for a skin disorder of the hands 
due to Agent Orange exposure is denied.

With regard to the claim for a skin disorder of the hands 
secondary to the service-connected diabetes mellitus, type II, 
the VA examiner in June 2009 stated that the skin condition of 
the hands is not caused by or a result of the service connected 
diabetes because the skin condition was treated in 2001 and 
diabetes was not diagnosed until 2005; and since the skin 
condition preceded the diabetes diagnosis it was noted that the 
skin condition was not caused by the diabetes.  The examiner also 
stated that the skin condition of the hands was not aggravated by 
diabetes as there had been no treatment for the skin condition 
since diabetes had been diagnosed.  

The Board finds the VA examination highly probative and adequate 
for evaluation purposes.  Specifically, the examiner reviewed the 
claims folder, interviewed the Veteran, and conducted a detailed 
physical examination.  In addition, there is no indication that 
the VA examiner was not aware of the Veteran's past medical 
history or that any relevant facts were misstated.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion 
must describe the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  The 
June 2009 examination report also provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  See also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

With respect to the Veteran's own contentions that a skin 
disorder of the hands is related to service-connected diabetes 
mellitus, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Lay testimony is considered competent, however, 
to establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, 21 Vet. App. 303.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is simply reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d 1372.

In this case, the Board finds the Veteran's contentions regarding 
the etiology of his skin disorder of the hands are of little 
probative weight given his lack of demonstrated medical 
expertise.  The Board finds that the greatest probative weight 
should be accorded the 2009 VA examiner's opinion which does not 
establish a relationship between the Veteran's skin disorder of 
the hands and his service-connected diabetes mellitus type II.  
In this regard, and as earlier noted, the Board finds the 2009 
examiner's opinion highly probative.  Consequently, service 
connection for a skin disorder as secondary to the service-
connected diabetes mellitus type II is denied.

As the preponderance of the evidence is against the Veteran's 
claim for service connection for a skin disorder of the hands on 
a direct basis, or as due to Agent Orange exposure and/or his 
service-connected diabetes mellitus type II, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).










ORDER

Service connection for a skin disorder of the hands, including as 
secondary to Agent Orange exposure and service-connected diabetes 
mellitus, type II, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


